            Case 1:20-cr-00077-BKE Document 1 Filed 09/29/20 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF GEORGIA
                                     AUGUSTA DIVISION


 UNITED STATES OF AMERICA                      )       INFORMATION NO.
                                               )
                 V.                            )
                                               )       Driving while License Suspended or
                                               )       Revoked, O.C.G.A. § 40-5-121(a),
                                               )       Adopted Georgia State Law for Ai’eas
                                               )       within Federal Jurisdiction under 18
 ROBERT JEFFREY LORD                           )       U.S.C. § 7(3) & 13

THE UNITED STATES ATTORNEY CHARGES:


                                         COUNT ONE
 Driving while License Suspended or Revoked, O.C.G.A. § 40-5-121(a), Adopted Georgia
                    State Law for Areas within Federal Jurisdiction
                                 18 U.S.C. § 7(3) & 13

          On or about January 16, 2020, in the Southern District of Georgia, the defendant,

                                 ROBERT JEFFREY LORD,

at Fort Gordon Military Reservation, a place within the special maritime and territorial

jurisdiction of the United States, on land acquirfed for the use of the United States and

under the exclusive jurisdiction thereof, did drive a motor vehicle upon a public road

within said Military Reservation while his privilege to drive was suspended in violation

of O.C.G.A. § 40-5-121(a) Georgia State Law adopted under Title 18, United States Code,

Sections 7(3) and (13).

          All done in violation of Title 18, United States Code, Sections 7(3) and (13).

                                             BOBBY L. CHRISTINE
                                             UNITED STATES ATTORNEY
               cr
               LO




               D.
                                            ■Ewin Caban Jr.
               Cr
               CNJ
                                             Special Assistant United States Attorney
              L’-J                           Puerto Rico Bar Number 18450
              oo
                                             P.O. Box 2017
    0'3

    rD                                       Augusta, Georgia 30903
                                             (706) 826-4541
                                             Email: edwin.caban@usdoj.govov
